By the Court.
We agree with the opinion of the circuit court, as announced in another case, that the fact that resolutions declaring it necessary to improve several streets are voted on together in council, without any separation or division of the question as to each, does not impair the validity of the assessments levied thereunder. They come within the reason and spirit of the curative law of January 11, 1893 (90 Ohio Laws, 5). This is in accordance with recent holdings of this court in similar cases. But as the property of the defendant.in error, Anderson, is found by the court not to abut upon the improvement, the judgment of the circuit court is, upon the authority of Cincinnati v. Batsche, ante 324, affirmed.